ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 May 2022 has been entered.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
“METHOD AND SYSTEM FOR POSITIONING USING TIGHTLY COUPLED RADAR, MOTION SENSORS AND MAP INFORMATION”
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Rohr, Kudrynski, Tan, Meyer, Waite, nor Steinhardt, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“d) generating an integrated navigation solution based at least in part on the obtained motion sensor data using a nonlinear state estimation technique, 
wherein a prediction phase involving a system model is used to propagate predictions about a state of the platform and 
an update phase involving at least one measurement model relating measurements to the state is used to update the state of the platform, 
wherein the nonlinear state estimation technique comprises using a nonlinear measurement model for radar measurements, 
wherein integrating the motion sensor data and the radar measurements in the nonlinear state estimation technique is tightly-coupled, and 
wherein the generating comprises: i) using the obtained motion sensor data in the nonlinear state estimation technique; and ii) integrating the radar measurements directly by updating the nonlinear state estimation technique using the nonlinear measurement models and the map information; and e) providing the integrated navigation solution.” 
as recited by claim 1 and similarly recited in claim(s) 20, over any of the prior art of record, alone or in combination.  Claims 2-19 and 21-26 depend on claims 1 and 20; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648